DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 2/2/2022, is acknowledged. Claim 1 is amended. Claims 1, 4 – 8, and 10 – 15 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 – 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 12 and 13, the claims require the method to comprise a second heat treatment operation (claim 12), which comprises a brazing phase and a diffusion phase (claim 13). However, after amendment, independent claim 1, which claims 12 and 13 depend from, now requires a brazing-diffusion heat treatment cycle of the part. Such requirement results in dependent claims 12 and 13 failing to further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 7, 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0081480 (“Bucci”) in view of US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record).
Regarding claim 1, Bucci teaches a method for manufacturing a turbine engine part ([0007]), said method comprising a finishing operation comprising at least one finishing step, in which a determined material is deposited onto at least one surface (S1) of the substrate of said part ([0018], L 4-10), and a second finishing step corresponding to a heat treatment operation, to form a coating for said at least one surface (S1) ([0018], L 10-12), wherein said determined material is a metal material, to form a metal coating as a result of said heat treatment operation ([0020]) wherein after said second finishing step, said at least one surface is smoother than after said first finishing step ([0020], L 11-14), wherein said metal material is deposited in the form of powder during said first finishing step ([0020], L 11-12; [0021], L 1-5) and said first finishing step comprises at least one phase of depositing an adhesive agent onto said at least one surface (S1) of the substrate prior to a phase of applying the powder of said metal material onto said at least one surface (S1), so that the powder adheres to said at least one surface (S1) ([0021], L 3-5).
Further, Bucci teaches that the method further comprises a brazing-diffusion cycle of the part comprising: brazing at a temperature selected between 1900-2275 °F (~1038-1246 °C) ([0022], L 10-12); and may further comprise additional diffusing at a temperature of 2050 °F (~1121 °C) ([0034]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the temperature of the brazing (1038-1246 °C) and diffusion (1121 °C) treatments taught by Bucci either overlap with of fall within the claimed brazing (960-1220 °C) and diffusion (above 1100 °C) treatment temperature ranges.
In a specific example, Bucci teaches a heating cycle which involves stages including heating at 840 °F (~449 °C), then at 1975 °F (~1079 °C), then at 2225 °F (~1218 °C), cooled to 1975 °F (~1079 °C), then heated again to 2050 °F (~1121 °C) (Fig. 6). The Examiner notes that this heating cycle is substantially similar to the claimed cycle of degassing between 400 and 600°C; homogenizing at 950°C; brazing at a temperature selected between 960°C and 1220°C; and diffusing at a temperature selected above 1100°C. Further, Bucci teaches that the heating is done under vacuum conditions (see [0019]; Fig. 6 – “P < 5×10-4 torr”), indicating that the first stage is equivalent to a “degassing” treatment, as pressure reduction necessarily results in the reduction of solubility of gasses in solution. In view of the substantial similarity in heating cycle conditions including temperature ranges, a prima facie case of obviousness exists (MPEP 2144.05 I).
It is noted that Bucci does not explicitly teach the step of producing the turbine engine part by powder metallurgy using a material forming a substrate of said part. Rather, Bucci is general to the method by which the turbine engine part is produced.
Carter teaches a method for manufacturing a fuel contacting component of a turbine engine ([0018], L 1-6 & 27-34). Carter teaches that the component may be manufactured by additive manufacturing ([0006]). Further, Carter teaches that additive manufacturing allows for the rapid prototyping and tooling by which complex components may be produced directly by precision melting and solidification ([0020]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Carter, and produce the turbine engine component by additive manufacturing. Additive manufacturing allows for the rapid prototyping and tooling by which complex components such as turbine engine components may be produced directly by precision melting and solidification.
Regarding claim 4, Bucci teaches that the material of the substrate may be a determined metal or metal alloy, such as a superalloy in the case of gas turbine components ([0004]) and wherein said metal powder material comprises at least one first set of grains which may also be a superalloy component ([0020], L 3-4). Thus, Bucci teaches that said metal powder material comprises at least one first set of grains made up of a first metal or a first alloy which may be of the same type as the material of the substrate.
Regarding claim 5, Bucci teaches that the heat treatment operation of said second finishing step is performed so as to melt at least one set of grains of the same type in said metal powder material ([0021], L 10-12).
Regarding claim 6, Bucci teaches that the heat treatment operation of said second finishing step is performed so as to melt at least one set of grains of the same type in said metal powder material ([0021], L 10-12), and wherein the first set of grains (i.e. the superalloy material) differs from the set of grains melted in said second finishing step (i.e. the lower melting compound).
Regarding claim 7, as discussed previously, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Carter, and produce the turbine engine component by additive manufacturing. Additive manufacturing allows for the rapid prototyping and tooling by which complex components such as turbine engine components may be produced directly by precision melting and solidification.
It is noted that Carter teaches as a result of forming the component by additive manufacturing, the surfaces of the produced component are rough ([0004], L 15-19; [0027]). Carter teaches that by coating the rough surfaces, component surface roughness is reduced as troughs and peaks formed by the additive manufacturing process are filled in and removed, respectively ([0018], L 19-21). An ordinarily skilled artisan would appreciate that from these teachings, the drops of liquid material of the metallic powder properly fill the roughness of the surface of the substrate during the second finishing step, and thus must be smaller than said roughness.
Carter also teaches that the methods disclosed therein may also be applied to other coating methods, and are not limited to practice only with diffusion aluminide coating methods as is exemplified in the reference ([0047]). As such, an ordinarily skilled artisan may apply such teachings regarding reduction of surface roughness of the component by coating, to the method taught by Bucci.
Regarding claim 10, Bucci teaches that said first finishing step may comprise a phase of producing a slurry with the powder of said metal material, using at least one binding agent and a solvent ([0021], L 2 – “paste composition”; [0022], L 1-5), and a phase of applying said slurry to said surface (S1) of the substrate, so that the powder deposit reaches the desired thickness for forming the coating ([0020], L 11-14). The Examiner notes that the application of the coating as a “paste composition” meets the claimed requirement of a slurry having a solvent, as a paste contains granular material (e.g. the powder material) in a background fluid (e.g. a solvent).
Regarding claim 12, Bucci teaches that the finishing operation comprises a second heat treatment operation, so as to homogenize the thickness of the coating of said surface (Fig. 6).
Regarding claim 13, Bucci teaches that the second heat treatment operation comprises a brazing phase and a diffusion phase (see Fig. 6 for multi-phase heat treatment operation, reading on a distinct “brazing phase” and “diffusion phase”).
Regarding claim 14, Bucci teaches that the finishing operation may additionally comprise a step of mechanical treatment of the coating of said surface ([0028], L 15-19).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0081480 (“Bucci”) in view of US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) as applied to claim 1, and further in view of US 2013/0071562 (“Szuromi”; cited in IDS of 01/30/2018 and of record).
Regarding claim 8, Bucci does not explicitly teach a step of cleaning the surface of the substrate before the first finishing step, so as to promote the adhesion of said metal material on the substrate.
Szuromi teaches that faying surfaces of some surface-connected defects may not be sufficiently metallurgically diffusion bonded to an applied coating, slurry, or powder if excessively oxidized or otherwise insufficiently cleaned ([0006]). Thus, an ordinarily skilled artisan would be motivated to clean the surface of a substrate before applying a coating to the surface.
Moreover, a step of cleaning a surface before application of a coating is prima facie obvious. An ordinarily skilled artisan would appreciate that a surface free of unwanted debris or residue would have better adhesion to an applied coating than a surface with debris that may physically impede the interaction between the surface and coating and form an unwanted barrier. Thus, an ordinarily skilled artisan would be motivated to complete a step of cleaning the surface of the substrate before the first finishing step.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0081480 (“Bucci”) in view of US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) as applied to claim 10, and further in view of US 2007/0238257 (“Paar”; of record).
Regarding claim 11, Bucci does not explicitly teach that the finishing operation comprises a step of heat-curing, so as to consolidate the powder deposit after the phase of applying said paste/slurry to said surface of the substrate.
Paar teaches a method for coating the surface of a metal substrate ([0002]). Paar teaches a step of heat curing a coating material comprising a binder and metallic filler ([0015]). Paar also teaches that upon completion of curing, a firmly adhering film is obtained on the substrate ([0023]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Paar into Bucci and complete a step of heat-curing after the powder is deposited onto the surface of the substrate. The heat-curing step would result in the formation of a firmly adhering film on the surface of the substrate.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0081480 (“Bucci”) in view of US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) as applied to claim 7, and further in view of US 2003/0008166 (“Thompson”), as evidenced by “Mesh and Micron Sizes”, 2019. Industrial Specialties Mfg. (“IndustrialSpec”).
Regarding claim 15, Bucci is silent as to the particle size of any powder applied in the coating process. It is noted, however, that Bucci teaches that the high melting component may be made of an MCrAlY powder, of which exemplary types are disclosed in US 6610420 to Thompson ([0020], L 6-11). 
It is noted that US 2003/0008166 (“Thompson”) is the pre-grant publication of US 6610420. Thompson teaches that in examples, a mixture of “Ni211”, a MCrAlY-type alloy powder (see [0016]), and lower melting point brazing alloy are combined in a similar manner as is taught by Bucci ([0025], L a-b). Thompson teaches that each of the two powders have a mesh size of 140-325 ([0025], L a-b). It is noted that this mesh size is equivalent to a particle diameter range of 44-105 microns (see IndustrialSpec: Mesh and Micron Sizes Table).
The Examiner asserts that as Bucci is silent as to particle diameter ranges, it would have been obvious to an ordinarily skilled artisan to look to Thompson for such values, as Bucci references Thompson in relation to exemplary powder compositions for use in a similar manner – that is, to form a coating on a turbine engine component.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the particle diameter range of modified Bucci (44-105 microns) overlaps with the claimed particle size of the instant claim (less than or equal to 53 microns).

Response to Arguments
Applicant’s remarks filed 2/2/2022 are acknowledged and have been fully considered. Applicant has argued that the amendment to independent claim 1 distinguishes over the prior art of record, as it is argued that none of the cited documents discloses the newly added brazing-diffusion cycle of independent claim 1. The Examiner finds this argument to be persuasive; as such, the previous prior art rejections of record have been withdrawn. However, upon further search and consideration of the newly amended claims, new grounds of rejection have been entered, incorporating the newly cited Bucci reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735